Title: To George Washington from Henry Knox, 14 May 1782
From: Knox, Henry
To: Washington, George


                        
                            My dear General
                            War office Philadelphia 14 May 1782
                        
                        I have received your Excellencys favor of the 4th instant. The Artillery men and Artificers at Burlington are
                            at Work, preparing things in their respective departments, and will be ready as far as respects their Work to begin their
                            march whenever your Excellency thinks proper to order after the 1st of June.
                        Having arranged matters here, I shall go to Burlington today, and stay there three or four days. I hope to be
                            at Head Quarters by the 23d or 24th instant. I should be there a day or two sooner but Mrs Knox who accompanies me will
                            Retard me that time. I am with the most perfect respect and esteem Your Excellencys Most obedient & most Hble
                            servant
                        
                            H. Knox

                        
                    